DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/356,811 filed on July 26, 2021.  Claims 1 to 6, and 19 to 32 are currently pending with the application.

Terminal Disclaimer
The terminal disclaimer filed on July 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,303,725 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 6, and 19 to 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, and 27 recite the limitation "the listing" in lines 8, 9, and 8, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Same rationale applies to dependent claims 2 to 6, 19, 21 to 26, and 28 to 32 by virtue of their dependency on claims 1, 20, and 27.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 6, and 19 to 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 20, and 27 recite identifying a plurality of listings available for booking that are located within any of a set of geographic regions associated with the search region referenced in the search query; computing a listing score for each of the plurality of listings based at least on the search query and a respective geographic region in which the listing is located, yielding a first set of listing scores; ranking the plurality of listings according to the first set of listing scores, yielding a first ranked listing of the plurality of listings, the first ranked listing of the plurality of listings including a first top subset of listings ranked above a 
The limitation of identifying a plurality of listings available for booking that are located within any of a set of geographic regions associated with the search region referenced in the search query, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more computer processors” language, “identifying”, in the context of this claim encompasses the user mentally determining potential listings based on the request and a geographic region associated with the listings.  Similarly, the limitation of computing a listing score for each of the plurality of listings based at least on the search query and a respective geographic region in which the listing is located, yielding a first set of listing scores, is a process that, under its broadest reasonable interpretation, 
Similarly, the limitation of for each geographic region associated with the plurality of listings, calculating a relevance score indicating a relative relevance of the geographic region to the search region, yielding a set of relevance scores, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more computer processors” language, “calculating”, in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, calculating 
Similarly, the limitation of generating a second set of listing scores based on the first set of listing scores and the set of adjustment factors for the set of geographic regions, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by one or more computer processors”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by one or more computer processors” language, “generating”, in the context of this claim encompasses the user mentally, or manually with 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “one or more computer processors”, “a non-transitory computer readable medium”, “receiving a search query from a client device, the search query referencing a search region”, and “providing, for display in a user interface, results corresponding to the second 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer readable medium and one or more processors to perform the identifying, computing, ranking, calculating, determining, generating, and modifying steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the data-gathering and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listings”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “selecting a subset of the set of geographic regions associated with the search region; and determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores; and selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a number of listings that a display page of the user interface can display; and determining the promotion number based on the number of listings that the display page of the user interface can display”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 19 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 19 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the results corresponding to the second top subset of listings are ranked based on the second ranked listing of the plurality of listings”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 21 to 26, and 28 to 32 since they recite similar limitations.
Claims 1 to 6, and 19 to 32 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 19, 20, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (U.S. Patent No. 8,898,173), and further in view of Cao et al. (U.S. Publication No. 2014/0297630) hereinafter Cao.
	As to claim 1:
	Badoiu discloses:
	A computer implemented method, comprising: 
receiving a search query from a client device the search query referencing a search region [Column 5, lines 52 to 60 teach users can enter a search query that specifies a geographic area and one or more keywords or search terms expressing his or her information needs; Column 10, lines 65 to 67 teach receiving a search query specifying a geographic region]; 
identifying a plurality of listings available for booking that are located within any of a set of geographic regions associated with the search region referenced in the search query [Column 4, lines 47 to 49 teach search system identifies relevant search results based on the search terms and geographic limitations included in the search query; Column 5, lines 60 to 63 teach 
computing a listing score for each of the plurality of listings based at least on the search query and a respective geographic region in which the listing is located, yielding a first set of listing scores [Column 9, lines 37 to 42 teach computing scores for all candidate search results, therefore, yielding a first set of listing scores; Column 12, lines 8 to 11 teach relevance values are obtained for the candidate search results, to which the location relevance scores are applied as multipliers; Column 13, line 65 to Column 14, line 6 teach applying multipliers to another type of relevance score for the candidate search results, where other types of relevance scores include relevance scores based on keyword matching for the search terms, location prominence score, etc., in other words, a candidate result score has been calculated for the candidate search results based on the query and respective geographic location, representing the first set of listing scores]; 
ranking the plurality of listings according to the first set of listing scores, yielding a first ranked listing of the plurality of listings [Column 9, lines 39 to 42 teach all candidate search results can be compared and ranked against one another based on the scores]; 
for each geographic region associated with the plurality of listings, calculating a relevance score indicating a relative relevance of the geographic region to the search region, yielding a set of relevance scores [Column 7, lines 27 to 39 teach comparing the locations of the candidate search results to a polygon of the area of interest, where a high score is given to a location inside of the polygon, and a low score is given to another location outside of the polygon, therefore, calculating a score for each of the locations of the candidate results that indicate a relevance to the ; 
ranking the set of geographic regions based on the set of relevance scores [Column 7, lines 27 to 39 teach ranking module compares the locations of the candidate search results to a polygon of the geographic area specified in the search query, and gives a high score to a location inside of the polygon, and a low score to another location outside of the polygon, therefore, scoring and ranking the geographic locations]; 
determining adjustment factors for the set of geographic regions based on the ranking of the set of geographic regions [Column 10, lines 43 to 47 teach generating multipliers based on the scores (ranks) of the geographic locations, like a distance-to-center multiplier, and a distance-to-polygon multiplier; Column 12, lines 8 to 9 teach location relevance scores can be used as multipliers, therefore, adjustment factors; Column 13, lines 65 to 67 teach respective location relevance scores are applied as respective multipliers to another types of scores];
generating a second set of listing scores based on the first set of listing scores and the set of adjustment factors for the set of geographic regions [Column 2, lines 40 to 43 teach applying the respective location relevance scores as multipliers to another score of the candidate search results; Column 12, lines 8 to 11 teach using the location relevance scores as multipliers for the candidate results scores to calculate the ultimate relevance scores of the candidate search results, in other words, generating ultimate relevance scores for the candidate search results based on the first listing scores and the multipliers, hence, a second set of listing scores; Column 13, lines 64 to 67 teach applying respective location relevance scores as respective multipliers to another type of scores for the candidate search result, hence, generating a set of listing scores];
modifying the first ranked listing of the plurality of listings based on the second set of listing scores, yielding a second ranked listing of the plurality of listings [Column 3, lines ; and
providing, for display in a user interface, results [Column 5, lines 1 to 4 teach displaying the top-ranked search results (e.g., top 10 search results)].
Badoiu does not expressly disclose the first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing; the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of listings is included in the second top subset of listings; display results corresponding to the second top subset of listings.
	Cao discloses:
the first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing [Paragraph 0045 teaches receiving results sorted based on a relevance score; Paragraph 0059 teaches table 92 illustrated in Fig. 8, shows search results ranked according to an initial score, from high to ; 
the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of listings is included in the second top subset of listings [Paragraph 0059 teaches Fig. 8 shows the effects of the re-rank module, where the results are further re-ranked, and accordingly, a product corresponding to “1” in a final ranking 100 or 102 would be the highest ranked product, and a product corresponding to “2” in a final ranking 100 or 102 would be the second highest ranked product, and so forth; Fig. 8 teaches table 92, which includes the search results, a Product column 94, where the listings are ranked from high to low based on the Initial Relevance Score 98, and includes a top sub-set of items 1 to 7, and includes a Final Ranking A, where items have been re-ranked, and where a first item included in the first top sub-set of items, Television E, is now included in the second remainder of the listings, and a second listing initially included in the first remainder of the listings, TV Cable, is now included in the second top subset of listings]; 
display results corresponding to the second top subset of listings [Paragraph 0058 teaches re-ranked search results may then be provided to the customer, therefore, including the second top subset of listings].	
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by 

As to claim 19:
Badoiu as modified by Cao discloses:
wherein the results corresponding to the second top subset of listings are ranked based on the second ranked listing of the plurality of listings [Fig. 8 further teaches TV Cable, is initially ranked in position 9, and has been re-ranked under Final Ranking A, to position 3, in other words, based on item listing 2 (Television B)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by ranking the results corresponding to the second top subset of listings based on the second ranked listing of the plurality of listings, as taught by Cao [Fig. 8], because both applications are directed to searching and ranking information for presentation to the user; by modifying the 

As to claim 20:
	Badoiu discloses:
	A system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising:
receiving a search query from a client device the search query referencing a search region [Column 5, lines 52 to 60 teach users can enter a search query that specifies a geographic area and one or more keywords or search terms expressing his or her information needs; Column 10, lines 65 to 67 teach receiving a search query specifying a geographic region]; 
identifying a plurality of listings available for booking that are located within any of a set of geographic regions associated with the search region referenced in the search query [Column 4, lines 47 to 49 teach search system identifies relevant search results based on the search terms and geographic limitations included in the search query; Column 5, lines 60 to 63 teach identifying listings of entities located in the vicinity of the geographic area in the search query and relevant to the entered keywords; Column 6, line 24 teaches identifying entity listings that match the keywords specified in the search query; Column 11, lines 7 to 12 teach identifying a plurality of candidate search results]; 
computing a listing score for each of the plurality of listings based at least on the search query and a respective geographic region in which the listing is located, yielding a first set of listing scores [Column 9, lines 37 to 42 teach computing scores for all candidate search results, therefore, yielding a first set of listing scores; Column 12, lines 8 to 11 teach relevance values 
ranking the plurality of listings according to the first set of listing scores, yielding a first ranked listing of the plurality of listings [Column 9, lines 39 to 42 teach all candidate search results can be compared and ranked against one another based on the scores]; 
for each geographic region associated with the plurality of listings, calculating a relevance score indicating a relative relevance of the geographic region to the search region, yielding a set of relevance scores [Column 7, lines 27 to 39 teach comparing the locations of the candidate search results to a polygon of the area of interest, where a high score is given to a location inside of the polygon, and a low score is given to another location outside of the polygon, therefore, calculating a score for each of the locations of the candidate results that indicate a relevance to the search area of interest; Column 11, lines 21 to 25 teach calculating a location relevance score based on the geographic location for each of the candidate search results and the search query region]; 
ranking the set of geographic regions based on the set of relevance scores [Column 7, lines 27 to 39 teach ranking module compares the locations of the candidate search results to a polygon of the geographic area specified in the search query, and gives a high score to a location inside of the polygon, and a low score to another location outside of the polygon, therefore, scoring and ranking the geographic locations]; 
determining adjustment factors for the set of geographic regions based on the ranking of the set of geographic regions [Column 10, lines 43 to 47 teach generating multipliers ;
generating a second set of listing scores based on the first set of listing scores and the set of adjustment factors for the set of geographic regions [Column 2, lines 40 to 43 teach applying the respective location relevance scores as multipliers to another score of the candidate search results; Column 12, lines 8 to 11 teach using the location relevance scores as multipliers for the candidate results scores to calculate the ultimate relevance scores of the candidate search results, in other words, generating ultimate relevance scores for the candidate search results based on the first listing scores and the multipliers, hence, a second set of listing scores; Column 13, lines 64 to 67 teach applying respective location relevance scores as respective multipliers to another type of scores for the candidate search result, hence, generating a set of listing scores];
modifying the first ranked listing of the plurality of listings based on the second set of listing scores, yielding a second ranked listing of the plurality of listings [Column 3, lines 14 to 16 teach eliminating some of the over-included low quality search results, and recapturing some of the under-included higher quality search results; Column 3, lines 20 to 30 teach promoting and demoting search results based on the scores, hence, modifying the first ranked listing; Column 9, lines 62 to Column 10, line 2 teach search results can be considered by the ranking module and recaptured based on its score, and other results can be excluded for having a low score, therefore, modifying the first ranked listing based on the second set of scores; Column 12, lines 10 to 12 teach ranking the candidate search results based on the ultimate relevance scores; Column 13, lines 64 to 67 teach when ranking the candidate search results, the respective location relevance scores are applied as respective multipliers to another type of score for the candidate search result]; and
providing, for display in a user interface, results [Column 5, lines 1 to 4 teach displaying the top-ranked search results (e.g., top 10 search results)].
Badoiu does not expressly disclose the first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing; the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of listings is included in the second top subset of listings; display results corresponding to the second top subset of listings.
	Cao discloses:
the first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing [Paragraph 0045 teaches receiving results sorted based on a relevance score; Paragraph 0059 teaches table 92 illustrated in Fig. 8, shows search results ranked according to an initial score, from high to low, according to query relevancy; Fig. 8 teaches table 92, which includes the search results, a Product column 94, where the listings are ranked from high to low based on the Initial Relevance Score 98, including a top subset of listings ranked above a remainder of listings, i.e., initial top sub-set of items 1 to 7]; 
the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of listings is included in the second top subset of listings ; 
display results corresponding to the second top subset of listings [Paragraph 0058 teaches re-ranked search results may then be provided to the customer, therefore, including the second top subset of listings].	
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by incorporating a first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing; the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of listings is included in the second top subset of listings; display results corresponding to the second top subset of listings, as taught by Cao [Paragraphs 0045, 0058, 0059, Fig. 8], because both applications are directed to searching and ranking information for presentation to the user; by modifying the ranked listings to 

As to claim 26:
Badoiu as modified by Cao discloses:
wherein the results corresponding to the second top subset of listings are ranked based on the second ranked listing of the plurality of listings [Fig. 8 further teaches TV Cable, is initially ranked in position 9, and has been re-ranked under Final Ranking A, to position 3, in other words, based on item listing 2 (Television B)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by ranking the results corresponding to the second top subset of listings based on the second ranked listing of the plurality of listings, as taught by Cao [Fig. 8], because both applications are directed to searching and ranking information for presentation to the user; by modifying the ranked listings to include listings from regions or categories that have not been selected initially, diversification of the listings in the results is achieved.

As to claim 27:
	Badoiu discloses:
	A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising:
receiving a search query from a client device the search query referencing a search region [Column 5, lines 52 to 60 teach users can enter a search query that specifies a geographic 
identifying a plurality of listings available for booking that are located within any of a set of geographic regions associated with the search region referenced in the search query [Column 4, lines 47 to 49 teach search system identifies relevant search results based on the search terms and geographic limitations included in the search query; Column 5, lines 60 to 63 teach identifying listings of entities located in the vicinity of the geographic area in the search query and relevant to the entered keywords; Column 6, line 24 teaches identifying entity listings that match the keywords specified in the search query; Column 11, lines 7 to 12 teach identifying a plurality of candidate search results]; 
computing a listing score for each of the plurality of listings based at least on the search query and a respective geographic region in which the listing is located, yielding a first set of listing scores [Column 9, lines 37 to 42 teach computing scores for all candidate search results, therefore, yielding a first set of listing scores; Column 12, lines 8 to 11 teach relevance values are obtained for the candidate search results, to which the location relevance scores are applied as multipliers; Column 13, line 65 to Column 14, line 6 teach applying multipliers to another type of relevance score for the candidate search results, where other types of relevance scores include relevance scores based on keyword matching for the search terms, location prominence score, etc., in other words, a candidate result score has been calculated for the candidate search results based on the query and respective geographic location, representing the first set of listing scores]; 
ranking the plurality of listings according to the first set of listing scores, yielding a first ranked listing of the plurality of listings [Column 9, lines 39 to 42 teach all candidate search results can be compared and ranked against one another based on the scores]; 
for each geographic region associated with the plurality of listings, calculating a relevance score indicating a relative relevance of the geographic region to the search region, yielding a set of relevance scores [Column 7, lines 27 to 39 teach comparing the locations of the candidate search results to a polygon of the area of interest, where a high score is given to a location inside of the polygon, and a low score is given to another location outside of the polygon, therefore, calculating a score for each of the locations of the candidate results that indicate a relevance to the search area of interest; Column 11, lines 21 to 25 teach calculating a location relevance score based on the geographic location for each of the candidate search results and the search query region]; 
ranking the set of geographic regions based on the set of relevance scores [Column 7, lines 27 to 39 teach ranking module compares the locations of the candidate search results to a polygon of the geographic area specified in the search query, and gives a high score to a location inside of the polygon, and a low score to another location outside of the polygon, therefore, scoring and ranking the geographic locations]; 
determining adjustment factors for the set of geographic regions based on the ranking of the set of geographic regions [Column 10, lines 43 to 47 teach generating multipliers based on the scores (ranks) of the geographic locations, like a distance-to-center multiplier, and a distance-to-polygon multiplier; Column 12, lines 8 to 9 teach location relevance scores can be used as multipliers, therefore, adjustment factors; Column 13, lines 65 to 67 teach respective location relevance scores are applied as respective multipliers to another types of scores];
generating a second set of listing scores based on the first set of listing scores and the set of adjustment factors for the set of geographic regions [Column 2, lines 40 to 43 teach applying the respective location relevance scores as multipliers to another score of the candidate search results; Column 12, lines 8 to 11 teach using the location relevance scores as multipliers for the candidate results scores to calculate the ultimate relevance scores of the candidate search results, ;
modifying the first ranked listing of the plurality of listings based on the second set of listing scores, yielding a second ranked listing of the plurality of listings [Column 3, lines 14 to 16 teach eliminating some of the over-included low quality search results, and recapturing some of the under-included higher quality search results; Column 3, lines 20 to 30 teach promoting and demoting search results based on the scores, hence, modifying the first ranked listing; Column 9, lines 62 to Column 10, line 2 teach search results can be considered by the ranking module and recaptured based on its score, and other results can be excluded for having a low score, therefore, modifying the first ranked listing based on the second set of scores; Column 12, lines 10 to 12 teach ranking the candidate search results based on the ultimate relevance scores; Column 13, lines 64 to 67 teach when ranking the candidate search results, the respective location relevance scores are applied as respective multipliers to another type of score for the candidate search result]; and
providing, for display in a user interface, results [Column 5, lines 1 to 4 teach displaying the top-ranked search results (e.g., top 10 search results)].
Badoiu does not expressly disclose the first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing; the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of 
	Cao discloses:
the first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing [Paragraph 0045 teaches receiving results sorted based on a relevance score; Paragraph 0059 teaches table 92 illustrated in Fig. 8, shows search results ranked according to an initial score, from high to low, according to query relevancy; Fig. 8 teaches table 92, which includes the search results, a Product column 94, where the listings are ranked from high to low based on the Initial Relevance Score 98, including a top subset of listings ranked above a remainder of listings, i.e., initial top sub-set of items 1 to 7]; 
the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of listings is included in the second top subset of listings [Paragraph 0059 teaches Fig. 8 shows the effects of the re-rank module, where the results are further re-ranked, and accordingly, a product corresponding to “1” in a final ranking 100 or 102 would be the highest ranked product, and a product corresponding to “2” in a final ranking 100 or 102 would be the second highest ranked product, and so forth; Fig. 8 teaches table 92, which includes the search results, a Product column 94, where the listings are ranked from high to low based on the Initial Relevance Score 98, and includes a top sub-set of items 1 to 7, and includes a Final Ranking A, where items have been re-ranked, and where a first item included in the first top sub-set of items, Television E, is now included in the second remainder of the listings, and a second listing initially ; 
display results corresponding to the second top subset of listings [Paragraph 0058 teaches re-ranked search results may then be provided to the customer, therefore, including the second top subset of listings].	
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by incorporating a first ranked listing of the plurality of listings including a first top subset of listings ranked above a first remainder of the plurality of listings in the first ranked listing; the second ranked listing of the plurality of listings including a second top subset of listings ranked above a second remainder of the plurality of listings in the second ranked listing, wherein a first listing included in the first top subset of listings is included in the second remainder of the plurality of listings and a second listing included in the first remainder of the plurality of listings is included in the second top subset of listings; display results corresponding to the second top subset of listings, as taught by Cao [Paragraphs 0045, 0058, 0059, Fig. 8], because both applications are directed to searching and ranking information for presentation to the user; by modifying the ranked listings to include listings from regions or categories that have not been selected initially, diversification of the listings in the results is achieved.

Claims 2, 3, 5, 21, 22, 24, 28, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (U.S. Patent No. 8,898,173), in view of Cao et al. (U.S. Publication No. 2014/0297630) hereinafter Cao, and further in view of Arora et al. (U.S. Publication No. 2015/0169573) hereinafter Arora. 
As to claim 2:

Arora discloses:
determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listing [Paragraph 0036 teaches the re-ranked category-diversified POI collection provides an enforcement of category diversity because through candidate items promotions and demotions, the top candidate POIs in each category is placed near the top of search results, therefore, the promotion number will be represented by the top candidate POIs in each category, which is placed in the top subset of results, and the second top subset will contain the number promoted items and the remaining items of the first subset].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listing, as taught by Arora [Paragraph 0036], because both applications are directed to searching and ranking information for presentation to the user; by determining a number of items to promote to the top subset of items, listings associated with under-represented categories or sub-categories can be promoted, allowing top-ranked listings in other categories to emerge, and appear among the top search results, 

As to claim 3:
Badoiu discloses all the limitations as set forth in the rejections of claim 2 above, but does not appear to expressly disclose determining the promotion number comprises: selecting a subset of the set of geographic regions associated with the search region; and determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor.
Arora discloses:
determining the promotion number comprises: selecting a subset of the set of geographic regions associated with the search region [Paragraph 0013 teaches categories selected for scaling; Paragraph 0030 teaches category diversification engine determines and selects which categories should be ranked and scaled, where the categories represent the different geographic regions associated with the search region]; and 
determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor [Paragraph 0036 teaches placing the top candidate POIs in each category near the top of the search results; Paragraph 0043 teaches engine may choose to include at least one candidate listing from each selected category, therefore, the promotion number which is the number of listings that will be included in the top subset will be based on the number of categories and the amount of listings that is chosen to be included, representing the promotion factor].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by 

As to claim 5:
Badoiu as modified by Arora further discloses:
wherein the first listing is associated with a geographic region from the subset of the set of geographic regions associated with the search region [Arora – Paragraph 0030 teaches category diversification engine determines and selects which categories should be ranked and scaled, where the categories represent the different geographic regions associated with the search region; Paragraph 0036 teaches placing the top candidate POIs in each category near the top of the search results; Paragraph 0013 teaches for categories selected for scaling, the system promotes or demotes the score of each ranked candidate within its respective category through a scaling process, therefore, the first listing is associated with a category or geographic region from the selected subset; Paragraph 0032 teaches candidate listings of each selected category can be further demoted at lower ranks].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by 

As to claim 21:
Badoiu discloses all the limitations as set forth in the rejections of claim 20 above, but does not appear to expressly disclose determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listing.
Arora discloses:
determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listing [Paragraph 0036 teaches the re-ranked category-diversified POI collection provides an enforcement of category diversity because through candidate items promotions and demotions, the top candidate POIs in each category is placed near the top of search results, therefore, the promotion number will be represented by the top candidate POIs in each category, which is placed in the top subset of results, and the second top subset will contain the number promoted items and the remaining items of the first subset].


As to claim 22:
Badoiu discloses all the limitations as set forth in the rejections of claim 21 above, but does not appear to expressly disclose determining the promotion number comprises: selecting a subset of the set of geographic regions associated with the search region; and determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor.
Arora discloses:
determining the promotion number comprises: selecting a subset of the set of geographic regions associated with the search region [Paragraph 0013 teaches categories selected for scaling; Paragraph 0030 teaches category diversification engine determines and selects which categories should be ranked and scaled, where the categories represent the different geographic regions associated with the search region]; and 
determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor [Paragraph 0036 teaches placing the top candidate POIs in each category near the top of the search results; Paragraph 0043 teaches engine may choose to include at least one candidate listing from each selected category, therefore, the promotion number which is the number of listings that will be included in the top subset will be based on the number of categories and the amount of listings that is chosen to be included, representing the promotion factor].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by determining the promotion number comprises: selecting a subset of the set of geographic regions associated with the search region; and determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor, as taught by Arora [Paragraph 0036], because both applications are directed to searching and ranking information for presentation to the user; by determining a number of items to promote to the top subset of items, listings associated with under-represented categories or sub-categories can be promoted, allowing top-ranked listings in other categories to emerge, and appear among the top search results, providing the user with more top search results across different categories (See Arora Paras [0003], [0023], [0032]).

As to claim 24:
Badoiu as modified by Arora further discloses:
wherein the first listing is associated with a geographic region from the subset of the set of geographic regions associated with the search region [Arora – Paragraph 0030 teaches category diversification engine determines and selects which categories should be ranked and scaled, .
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by incorporating the first listing associated with a geographic region from the subset of the set of geographic regions associated with the search region, as taught by Arora [Paragraph 0013, 0030, 0032, 0036], because both applications are directed to searching and ranking information for presentation to the user; demoting listings associated with the selected categories, allows top-ranked listings in other categories to emerge, and appear among the top search results, providing the user with more top search results across different categories (See Arora Paras [0003], [0023], [0032]).

As to claim 28:
Badoiu discloses all the limitations as set forth in the rejections of claim 27 above, but does not appear to expressly disclose determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listing.
Arora discloses:
determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listing [Paragraph 0036 teaches the re-ranked category-diversified POI collection provides an enforcement of category diversity because through candidate items promotions and demotions, the top candidate POIs in each category is placed near the top of search results, therefore, the promotion number will be represented by the top candidate POIs in each category, which is placed in the top subset of results, and the second top subset will contain the number promoted items and the remaining items of the first subset].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by determining a promotion number that indicates a number of listings to be added to the first top subset of listings, wherein a number of listings in the second top subset of listings is based on the promotion number and a number of listings in the first top subset of listing, as taught by Arora [Paragraph 0036], because both applications are directed to searching and ranking information for presentation to the user; by determining a number of items to promote to the top subset of items, listings associated with under-represented categories or sub-categories can be promoted, allowing top-ranked listings in other categories to emerge, and appear among the top search results, providing the user with more top search results across different categories (See Arora Paras [0003], [0023], [0032]).

As to claim 29:
Badoiu discloses all the limitations as set forth in the rejections of claim 28 above, but does not appear to expressly disclose determining the promotion number comprises: selecting a subset of 
Arora discloses:
determining the promotion number comprises: selecting a subset of the set of geographic regions associated with the search region [Paragraph 0013 teaches categories selected for scaling; Paragraph 0030 teaches category diversification engine determines and selects which categories should be ranked and scaled, where the categories represent the different geographic regions associated with the search region]; and 
determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor [Paragraph 0036 teaches placing the top candidate POIs in each category near the top of the search results; Paragraph 0043 teaches engine may choose to include at least one candidate listing from each selected category, therefore, the promotion number which is the number of listings that will be included in the top subset will be based on the number of categories and the amount of listings that is chosen to be included, representing the promotion factor].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by determining the promotion number comprises: selecting a subset of the set of geographic regions associated with the search region; and determining the promotion number based on a number of geographic regions in the subset of geographic regions associated with the search region and a promotion factor, as taught by Arora [Paragraph 0036], because both applications are directed to searching and ranking information for presentation to the user; by determining a number of items to promote to the top subset of items, listings associated with under-represented categories or sub-

As to claim 31:
Badoiu as modified by Arora further discloses:
wherein the first listing is associated with a geographic region from the subset of the set of geographic regions associated with the search region [Arora – Paragraph 0030 teaches category diversification engine determines and selects which categories should be ranked and scaled, where the categories represent the different geographic regions associated with the search region; Paragraph 0036 teaches placing the top candidate POIs in each category near the top of the search results; Paragraph 0013 teaches for categories selected for scaling, the system promotes or demotes the score of each ranked candidate within its respective category through a scaling process, therefore, the first listing is associated with a category or geographic region from the selected subset; Paragraph 0032 teaches candidate listings of each selected category can be further demoted at lower ranks].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by incorporating the first listing associated with a geographic region from the subset of the set of geographic regions associated with the search region, as taught by Arora [Paragraph 0013, 0030, 0032, 0036], because both applications are directed to searching and ranking information for presentation to the user; demoting listings associated with the selected categories, allows top-ranked listings in other categories to emerge, and appear among the top search results, providing the user with more top search results across different categories (See Arora Paras [0003], [0023], [0032]).
s 4, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (U.S. Patent No. 8,898,173), in view of Cao et al. (U.S. Publication No. 2014/0297630) hereinafter Cao, in view of Arora et al. (U.S. Publication No. 2015/0169573) hereinafter Arora, and further in view of Rehman (U.S. Publication No. 2012/0209831). 
As to claim 4:
Badoiu as modified by Cao and Arora discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores; and selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores.
Rehman discloses:
computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores [Paragraph 0034 teaches computing a dynamic boost factor based on clicks per impression for categories, where the more clicks per impression, the more likely the category is relevant, in other words, computing a relevance score for the categories, where the categories represent the geographic regions associated with the search region; ]; and 
selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores [Paragraph 0037 teaches only item listings assigned to the most relevant sub-categories are given a boost or increase to their ranking scores, and thus presented more prominently in the search results page, in other words, selecting the categories and sub-categories which represent the subset of geographic regions associated with the search region, based on the relevance score; Paragraph 0041 teaches items in a certain predetermined number of .
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores; and selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores, as taught by Rehman [Paragraphs 0037, 0041, 0045], because the applications are directed to searching and ranking information for presentation to the user; by computing relevance scores between the query and the categories or geographic regions associated with the query, to further select a subset of the categories or geographic regions, relevancy of the items presented to the user is increased, while enabling the diversification of results (See Rehman Para [0030]).

As to claim 23:
Badoiu as modified by Cao and Arora discloses all the limitations as set forth in the rejections of claim 22 above, but does not appear to expressly disclose computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores; and selecting the subset 
Rehman discloses:
computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores [Paragraph 0034 teaches computing a dynamic boost factor based on clicks per impression for categories, where the more clicks per impression, the more likely the category is relevant, in other words, computing a relevance score for the categories, where the categories represent the geographic regions associated with the search region; ]; and 
selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores [Paragraph 0037 teaches only item listings assigned to the most relevant sub-categories are given a boost or increase to their ranking scores, and thus presented more prominently in the search results page, in other words, selecting the categories and sub-categories which represent the subset of geographic regions associated with the search region, based on the relevance score; Paragraph 0041 teaches items in a certain predetermined number of categories with high click probability scores (relevance score) are promoted; Paragraph 0044 teaches once the categories are in order based on their respective click probability scores, a predetermined number of categories having scores exceeding some predetermined threshold are identified; Paragraph 0045 teaches if the number of leaf-level categories having scores that meet or exceed the threshold score is equal to or greater than the predetermined number of categories to be identified, then the predetermined number of categories with the highest scores are included in the list of categories that are to have their respective item listings promoted].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by 

As to claim 30:
Badoiu as modified by Cao and Arora discloses all the limitations as set forth in the rejections of claim 29 above, but does not appear to expressly disclose computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores; and selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores.
Rehman discloses:
computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores [Paragraph 0034 teaches computing a dynamic boost factor based on clicks per impression for categories, where the more clicks per impression, the more likely the category is relevant, in other words, computing a relevance score for the categories, where the categories represent the geographic regions associated with the search region; ]; and 
selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores [Paragraph 0037 teaches only item listings assigned to the most relevant sub-categories are given a boost or increase to their ranking scores, and thus presented more prominently in the search results page, in other words, selecting the categories and sub-categories which represent the subset of geographic regions associated with the search region, based on the relevance score; Paragraph 0041 teaches items in a certain predetermined number of categories with high click probability scores (relevance score) are promoted; Paragraph 0044 teaches once the categories are in order based on their respective click probability scores, a predetermined number of categories having scores exceeding some predetermined threshold are identified; Paragraph 0045 teaches if the number of leaf-level categories having scores that meet or exceed the threshold score is equal to or greater than the predetermined number of categories to be identified, then the predetermined number of categories with the highest scores are included in the list of categories that are to have their respective item listings promoted].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu, by computing relevance scores between the search query and each geographic region included in the set of geographic regions associated with the search region, yielding a second set of relevance scores; and selecting the subset of the set geographic regions associated with the search region based on the second set of relevance scores, as taught by Rehman [Paragraphs 0037, 0041, 0045], because the applications are directed to searching and ranking information for presentation to the user; by computing relevance scores between the query and the categories or geographic regions associated with the query, to further select a subset of the categories or geographic regions, relevancy of the items presented to the user is increased, while enabling the diversification of results (See Rehman Para [0030]).
s 6, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Badoiu (U.S. Patent No. 8,898,173), in view of Cao et al. (U.S. Publication No. 2014/0297630) hereinafter Cao, in view of Arora et al. (U.S. Publication No. 2015/0169573) hereinafter Arora, and further in view of Chung et al. (U.S. Publication No. 2011/0161242) hereinafter Chung. 
As to claim 6:
Badoiu as modified by Cao and Arora discloses all the limitations as set forth in the rejections of claim 2 above, but does not appear to expressly disclose determining a number of listings that a display page of the user interface can display; and determining the promotion number based on the number of listings that the display page of the user interface can display.
Chung discloses:
determining a number of listings that a display page of the user interface can display [Paragraph 0074 teaches the target number of results may be limited to the available space in a single page of a display so that the viewer can browse through a small number of results without having to wade through pages and pages of results, therefore, the number of results that the display is capable of displaying is being determined]; and
determining the promotion number based on the number of listings that the display page of the user interface can display [Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user, where target number of results may be limited to the space available in display].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu as modified by Cao and Arora, by determining a number of listings that a display page of the user interface can display; and determining the promotion number based on the number of listings 

As to claim 25:
Badoiu as modified by Cao and Arora discloses all the limitations as set forth in the rejections of claim 21 above, but does not appear to expressly disclose determining a number of listings that a display page of the user interface can display; and determining the promotion number based on the number of listings that the display page of the user interface can display.
Chung discloses:
determining a number of listings that a display page of the user interface can display [Paragraph 0074 teaches the target number of results may be limited to the available space in a single page of a display so that the viewer can browse through a small number of results without having to wade through pages and pages of results, therefore, the number of results that the display is capable of displaying is being determined]; and
determining the promotion number based on the number of listings that the display page of the user interface can display [Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user, where target number of results may be limited to the space available in display].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Badoiu as modified by Cao and Arora, by determining a number of listings that a display page of the 

As to claim 32:
Badoiu as modified by Cao and Arora discloses all the limitations as set forth in the rejections of claim 28 above, but does not appear to expressly disclose determining a number of listings that a display page of the user interface can display; and determining the promotion number based on the number of listings that the display page of the user interface can display.
Chung discloses:
determining a number of listings that a display page of the user interface can display [Paragraph 0074 teaches the target number of results may be limited to the available space in a single page of a display so that the viewer can browse through a small number of results without having to wade through pages and pages of results, therefore, the number of results that the display is capable of displaying is being determined]; and
determining the promotion number based on the number of listings that the display page of the user interface can display [Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user, where target number of results may be limited to the space available in display].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by 

Response to Arguments
	The following is in response to Applicant’s arguments filed on July 26, 2021.  Applicant’s arguments have been fully and respectfully considered.
Claim Rejections - 35 USC § 101
	Applicant’s arguments have been carefully and fully considered but are not persuasive.
In regards to claim 1, Applicant argues that “claim 1 does not fall within any of the enumerated groupings of abstract ideas”, and more specifically, that “similarly to DDR Holdings, LLC v. Hotels.com L.P., claim 1 is directed to patent eligible subject matter because it provides a solution necessarily rooted in computer technology (e.g., computerized search engine) to overcome a problem specifically arising in the realm of computer networks (e.g., provide relevant search results)”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the claims in DDR Holdings, LLC v. Hotels.com L.P., are not similar to the claims of the instant application, therefore, the DDR decision does not apply to the instant claims, as presently presented.
DDR involved a technical solution using unconventional steps. As stated in the decision, “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”.  The claims of the present case, on the other hand, are far different from the claims in the DDR Holdings case, and involve a general purpose computer performing routine and conventional functions, as per paragraph [0017] of the Applicant’s specification, which describes that “the computers are preferably server class computers including one or more high-performance computer processors and main memory, and running an operating system such as LINUX or variants thereof, where the operations of the system 111 as described herein can be controlled through either hardware or through computer programs installed in non-transitory computer storage and executed by the processors to perform the functions described herein”.  Unlike DDR Holdings, the claims of the instant application are not rooted in computer technology to solve a problem specifically arising in some aspect of computer technology.  Moreover, it is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without significantly more, is insufficient to render a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method.  Additionally, the Applicant has not demonstrated that a special purpose machine is required to carry out the claimed invention.  A special purpose processor involves more than a processor only broadly applying the abstract idea and/or performing conventional functions.  Further, the claims are not viewed as rooted in technology since the methodology may be performed without the use of a computer.  The claims of the instant application are not directed to such an improvement in computers as tools, but to an independently abstract idea that use computers as a tool. Applicant has not shown that the computer technology utilized in the claims performs anything more than court-recognized examples of well-understood, routine, and conventional functions, including “receiving, processing, transmitting, and outputting data”.

In regards to claim 1, Applicant argues that “claim 1 recites additional elements that integrate the alleged the abstract idea into a practical application such that claim as a whole is more than a drafting effort designed to monopolize the exception. Specifically, claim 1 includes elements related to providing relevant search results based on relevance scores calculated between search results to a search region defined in a search query”, and more specifically, that “these elements provide a specific implementation in which a set of search results determined for a search query are re-ranked based on adjustment factors determined from relevance scores indicating a relative relevance of the geographic region to the search region”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the limitations reciting elements including “re-ranking a determined set of search results for a search query, based on adjustment factors determined from relevance scores indicating a relative relevance of the geographic region to the search region”, are not additional limitations, but limitations that are part of the abstract idea, as thoroughly described in the rejections above.  These limitations, under its broadest reasonable interpretation, cover mental processes but for the recitation of generic computer components, and therefore, falls within the “Mental Processes” grouping of abstract ideas.  
The additional elements recited in claim 1, including the limitations “receiving a search query from a client device, the search query referencing a search region”, and “providing, for display in a user interface, results corresponding to the second top subset of listings”, amount to data-gathering and data-outputting steps, respectively, and represent insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic gathering, transmission and presentation of collected and analyzed data (See MPEP 2106.05(g)).  Moreover, these additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not amount to significantly more (See MPEP 2106.05(h)), hence, these additional elements do not integrate the abstract idea into a practical application.  The claim is not patent eligible. 

In regards to claim 1, Applicant argues that “claim 1 recites additional limitations other than what is well-understood, routine and conventional in the field that confine claim 1 to a particular useful application, for example, claim 1 includes elements related to providing relevant search results based on relevance scores calculated between search results to a search region defined in a search query”, where “these elements are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”, and further, that “this particular application poses no threat of pre-emption to the alleged underlying abstract idea of a “mental process””.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the additional limitations recited in claim 1, as previously explained, and further detailed in the rejections above, are directed to insignificant extra-solution activity, and these elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (See 101 Rejections above for further details). Furthermore, as previously indicated, the instant claims are not viewed as rooted computer technology since the methodology may be performed without the use of a computer.  Moreover, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” (See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152, 1158 (Fed. Cir. 2015)).  The claims are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered but are moot in view of new grounds of rejections as necessitated by the amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169